



Exhibit 10.3


W.W. GRAINGER, INC.
2015 Incentive Plan
Performance Restricted Stock Unit Agreement


This Performance Restricted Stock Unit Agreement (this "Agreement"), dated as of
April 1, 2019 (the "Grant Date"), is entered into between W.W. Grainger, Inc.,
an Illinois corporation (the "Company"), and you as the executive (the
"Executive"), who is employed by the Company or a Subsidiary of the Company (the
"Employer").


In consideration of the Executive's agreement to enter into an Unfair
Competition Agreement with the Company concurrently with this Agreement on the
Grant Date (the "Unfair Competition Agreement"), the Company desires to grant
the Executive an award of performance restricted stock units (the "PRSUs"),
providing for the issuance of shares of the Company's common stock ("Shares")
pursuant to the W.W. Grainger, Inc. 2015 Incentive Plan (as may be amended from
time to time, the "Plan") subject to the Company's attainment of certain
long-term performance goals and the Executive agrees to enter into the Unfair
Competition Agreement and accept such PRSUs on the terms and conditions set
forth in this Agreement, the Plan and the Unfair Competition Agreement.
Capitalized terms used but not defined in this Agreement have the meanings
specified in the Plan.


In consideration of the mutual provisions set forth in this Agreement and in the
Unfair Competition Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I
Grants
1.01    Grant. Subject to the terms and conditions of this Agreement, the Plan
and the Unfair Competition Agreement (the terms of which are hereby incorporated
herein by reference) and effective on the Grant Date, the Company hereby grants
to the Executive the number of PRSUs (the "Target PRSUs") as specified in the
April 1, 2019 award grant notice posted to the Executive's electronic investment
account maintained with Morgan Stanley Smith Barney LLC, the brokerage
firm/third party service provider engaged by the Company in connection with the
administration of the Plan (the "Administrator"). Each PRSU represents a
contractual right to receive one (1) Share upon the satisfaction of the terms
and conditions of this Agreement. The actual number of PRSUs that may become
vested and settled pursuant to this Agreement will depend on the Company’s
average return on invested capital ("ROIC") during the period of January 1, 2019
through December 31, 2021 (the "Measurement Period"). For this purpose, ROIC
means the Company’s operating earnings divided by its net working assets, as
determined by the Committee in its sole discretion. The actual number of vested
PRSUs will be determined in accordance with Section 2 below.
ARTICLE II
Provisions Relating to PRSUs


2.01    ROIC Target. The actual number of PRSUs subject to this Agreement shall
be determined based upon the Company's achievement of the ROIC Target as follows
(“Actual PRSUs”):







--------------------------------------------------------------------------------





If the Company's average ROIC
during the Measurement Period is:
Actual PRSUs:
Less than 18%
0% of the Target PRSUs
18% or more
100% of the Target PRSUs



For purposes of the foregoing, the level of achievement of the ROIC Target shall
be determined by the Committee in its sole discretion by calculating the
Company's return on invested capital for each applicable fiscal year by dividing
(i) the Company's operating earnings for the applicable fiscal year, by (ii) the
Company's net working assets for the applicable fiscal year. Further, the actual
number of PRSUs subject to this Agreement based upon the Company's achievement
of the ROIC Target shall be determined by applying straight-line interpolation
rounded down to the nearest whole number of PRSUs. If the PRSUs vest, then in
settlement of the PRSUs, the Executive will receive a number of shares of Common
Stock equal to the number of PRSUs determined under this Section 2.01, subject,
however, to the withholding provisions below. If the PRSUs do not vest, then
they will be forfeited in full and the Executive shall have no further rights
with respect to the award hereunder.


2.02    Vesting of PSUs. If the Executive remains continuously employed by the
Employer (or any other Subsidiary or Affiliate) through the third anniversary of
the Grant Date (the "PRSUS Vesting Date"), the actual number of PRSUs as
determined pursuant to Section 2.01 shall become fully vested on such date and
the Executive shall be entitled to receive the underlying Shares as provided
herein. The PRSUs shall not vest before the PRSU Vesting Date unless otherwise
provided or permitted by the Plan or this Agreement, and any PRSUs that do not
vest shall be forfeited in full and the Executive shall have no further rights
with respect to such PRSUs. Each PRSU that becomes vested as provided herein
shall be settled in accordance with Section 2.06. No dividend equivalents will
be paid on the shares of Common Stock underlying the PRSUs.


2.03    Effect of Termination of Employment. Except as otherwise stated in the
Plan, if the Executive's employment or service is terminated prior to the PRSU
Vesting Date for any reason whatsoever other than the Executive's death,
Disability (defined below) or retirement, the PRSU shall be forfeited in their
entirety. If the Executive is a resident of, or employed in, the United States,
"Termination Date" shall mean the effective date of termination of the
Executive's employment. If the Executive is a resident of, or employed outside
of, the United States, "Termination Date" shall mean the earliest of (i) the
date on which notice of termination is provided to the Executive, (ii) the last
day of the Executive's active service with the Employer or (iii) the last day on
which the Executive is an employee of the Employer, as determined in each case
without including any required advanced notice period and irrespective of the
status of the termination under local labor or employment laws.


2.04    Effect of Death, Disability or Retirement of the Executive. If the
Executive’s employment or service is terminated prior to the PRSU Vesting Date
due to death or Disability, the Executive will immediately become vested in the
number of Actual PRSUs equal to 100% of the Target PRSUs. For purposes of this
Agreement, "Disability" shall have the same meaning as defined in the Plan,
subject to modification as may be required to conform to the laws, rules and
regulations ("Laws") of the Executive's country of residence (and country of
employment, if different). For the sake of clarity, the date of the Executive’s
death or Disability shall be a PRSU Vesting Date. Each Actual PRSU that becomes
vested as provided herein shall be settled in accordance with Section 2.06.


2.05 Effect of Retirement of the Executive. If the Executive’s employment or
service is terminated prior to the PRSU Vesting Date due to the retirement of
the Executive, the Executive will continue vesting in accordance with Section
2.02 as if the Executive had not been terminated. Each Actual PRSU that becomes
vested as provided herein shall be settled in accordance with Section 2.06. For
purposes of this Agreement,





--------------------------------------------------------------------------------





"retirement" shall mean the Executive’s termination of service with (i) 25 years
of service, (ii) 20 years of service and attainment of age 55, or (iii)
attainment of age 60.


2.06 Settlement. Upon the PRSU Vesting Date, the Company shall, as soon as
practicable (but in no event later than 60 days following the applicable PRSU
Vesting Date), settle the PRSU by registering Shares in the Executive's name and
delivering such Shares to the Executive's electronic stock plan account
maintained by the Stock Plan Administrator. At the discretion of the Committee,
and subject to such policies and procedures as it may adopt from time to time,
the Executive's PRSU may be settled in the form of: (i) cash, to the extent
settlement in Shares (a) is prohibited under applicable Laws, (b) would require
the Executive, the Company or the Employer to obtain the approval of any
governmental and/or regulatory body in the Executive's country of residence (and
country of employment, if different), or (c) is administratively burdensome or
(ii) Shares, but the Company may require the Executive to immediately sell such
Shares if necessary to comply with applicable Laws (in which case, the Executive
hereby expressly authorizes the Company to issue sales instructions in relation
to such Shares on the Executive's behalf).


ARTICLE III
Recoupment
3.01    Recoupment in Event of Misconduct. If the Company determines that the
Executive has committed or engaged in misconduct against the Company or has
engaged in any criminal conduct, including embezzlement, fraud or theft, that
involves or is related to the Company, or any other conduct that violates
Company policy, causes or is discovered to have caused, any loss, damage, injury
or other endangerment to the Company's property or reputation, and such
Executive has received or is entitled to receive performance stock units,
performance restricted stock units, stock options, restricted stock units or
cash incentive compensation (collectively, "Incentive Compensation"), then the
Company shall have the right to cancel the Incentive Compensation, require the
return of Shares acquired under the Plan, recapture any gain realized upon the
sale of Shares acquired under the Plan or take any other action it deems
appropriate under the circumstances with respect to recouping the Incentive
Compensation. The Company shall have sole discretion in determining whether the
Executive's conduct was in compliance with applicable Law or Company policy and
the extent to which the Company will seek recovery of the Incentive Compensation
notwithstanding any other remedies available to the Company. If the Executive
engages in misconduct or is believed to have engaged in misconduct, including
but not limited to any violation of any of Executive's obligations under the
Unfair Competition Agreement, the Company shall be entitled to take the actions
outlined above for recouping the Incentive Compensation, as the Company deems
appropriate under the circumstances.
3.02    Recoupment in Event of Materially Inaccurate Financial Results. If the
Company has publicly filed materially inaccurate financial results (the "Subject
Financials"), whether or not they result in a restatement, the Company has the
discretion to recover any Incentive Compensation that was paid or settled to the
Executive during the period covered by the Subject Financials as set forth
herein. If the payment or settlement of Incentive Compensation would have been
lower had the achievement of applicable financial performance goals been
calculated based on restated financial results with respect to the Subject
Financials, the Company may, if it determines it appropriate in its sole
discretion, recover the portion of the paid or settled Incentive Compensation in
excess of the payment or settlement that would have been made based on restated
financial results. The Company will not seek to recover Incentive Compensation
received or settled more than three (3) years after the date of the initial
filing that contained the Subject Financials.
3.03    Recoupment in Event of Error. If the Executive receives any amount in
excess of what the Executive should have received under the terms of this
Agreement for any reason (including, without limitation, by reason of a mistake
in calculations or administrative error), all as determined by the Committee,
then the Company shall have the right to cancel the Incentive Compensation,
require the return of Shares acquired





--------------------------------------------------------------------------------





under the Plan, recapture any gain realized upon the sale of Shares acquired
under the Plan or take any other action it deems appropriate under the
circumstances with respect to recouping the Incentive Compensation.
3.04    Implementation. For purposes of this Article III, the Executive
expressly authorizes the Company to issue instructions, on behalf of the
Executive, to the Stock Plan Administrator (and/or any other brokerage
firm/third party service provider engaged by the Company to hold Shares and
other amounts acquired under the Plan) to re-convey, transfer or otherwise
return to the Company any Incentive Compensation subject to recoupment
hereunder. Executive acknowledges and agrees that the Company's rights hereunder
shall not be affected in any way by any subsequent change in the Executive’s
status, including retirement or termination of employment (including due to
death or Disability). The Executive expressly agrees to indemnify and hold the
Company and the Employer harmless from any loss, cost, damage, or expense
(including attorneys' fees) that the Company or the Employer may incur as a
result of the Executive’s actions or in the Company and the Employer’s efforts
to recover such previously made payments or value pursuant to Article III.
3.05    Forfeiture. To the extent any of the events set forth in this Article
III occur before the Executive receives any Incentive Compensation due
hereunder, any such Incentive Compensation shall be forfeited as determined by
the Company in its sole discretion.
3.06    Executive Consent.  For purposes of the Company’s enforcement of this
Article III, the Executive expressly and explicitly authorizes the Company to
issue instructions, on the Executive’s behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold any cash payments,
Shares or other amounts acquired by the Executive under the Plan to re-convey,
transfer or otherwise return such cash payments, Shares or other amounts to the
Company.


ARTICLE IV
Tax
4.01 Tax-Related Items. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding ("Tax-Related Items"), the Executive
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Executive is and remains the Executive's responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PRSU, including the grant of the PRSU, the vesting of the PRSU, the
subsequent sale of any Shares acquired pursuant to the PRSU and the receipt of
any dividends and (ii) do not commit to structure the terms of the grant or any
aspect of the PRSU to reduce or eliminate the Executive's liability for
Tax-Related Items.
4.02    Tax Withholding Obligations. Prior to the delivery of Shares (or cash)
upon the vesting of the PRSU, if the Executive's country of residence (and
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the PRSU that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the Shares or the cash equivalent. Depending on the withholding method specified
in the Plan, the Company may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates or other applicable
withholding rates, including maximum applicable rates, in which case the Company
shall make a cash payment to the Executive equal to the over-withheld amount, if
applicable, as soon as administratively practicable. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. In the event that the withholding of Shares is prohibited
under applicable Law or otherwise may trigger adverse consequences to the
Company or the Employer, the Company and the Employer may withhold the
Tax-Related Items required to be withheld with respect to the Shares in cash
from the Executive's regular salary and/or wages or any other amounts





--------------------------------------------------------------------------------





payable to the Executive, or may require the Executive to personally make
payment of the Tax-Related Items required to be withheld. In the event the
withholding requirements are not satisfied through the withholding of Shares by
the Company or through the withholding of cash from the Executive's regular
salary and/or wages or other amounts payable to the Executive, no Shares will be
issued to the Executive (or the Executive's estate) upon vesting of the PRSU
unless and until satisfactory arrangements (as determined by the Committee) have
been made by the Executive with respect to the payment of any Tax-Related Items
that the Company or the Employer determines, in its sole discretion, must be
withheld or collected with respect to such PRSUs. If the obligation for the
Executive's Tax-Related Items is satisfied by withholding a number of Shares as
described herein, the Executive shall be deemed to have been issued the full
number of Shares issuable upon vesting, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items due
as a result of the vesting or any other aspect of the PRSU.
The Executive will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of the Executive's participation in the Plan or the Executive's acquisition of
Shares that cannot be satisfied by the means described in this Article IV. The
Company may refuse to deliver any Shares due upon vesting of the PRSU if the
Executive fails to comply with his or her obligations in connection with the
Tax-Related Items as described herein. If the Executive is subject to taxation
in more than one jurisdiction, the Executive acknowledges that the Company, the
Employer or one or more of their respective Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. The
Executive hereby consents to any action reasonably taken by the Company and the
Employer to meet his or her obligation for Tax-Related Items. By accepting this
grant of the PRSU, the Executive expressly consents to the withholding of Shares
and/or withholding from the Executive's regular salary and/or wages or other
amounts payable to the Executive as provided for hereunder. All other
Tax-Related Items related to the PRSU and any Shares delivered in payment
thereof are the Executive's sole responsibility.


ARTICLE V
International Arrangements
5.01 Exchange Controls. As a condition to this PRSU award, the Executive agrees
to comply with any applicable foreign exchange Laws and hereby consents to any
necessary, appropriate or advisable actions taken by the Company, the Employer
or any of their respective Subsidiaries as may be required to comply with any
applicable Laws of the Executive's country of residence (and country of
employment, if different).
5.02    Foreign Asset and Account Reporting Requirements. The Executive
acknowledges that there may be certain foreign asset and/or account reporting
requirements, which may affect the Executive's ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Executive's country of residence (and country of
employment, if different). The Executive may be required to report such
accounts, assets or transactions to the tax or other authorities in the
Executive's country of residence (and country of employment, if different). The
Executive acknowledges and agrees that it is his or her personal responsibility
to be compliant with such Laws.
5.03    Country Specific Addendum. Notwithstanding any provisions of this
Agreement to the contrary, the PRSU shall be subject to any special terms and
conditions for the Executive's country of residence (and country of employment,
if different) set forth in the addendum to this Agreement ("Addendum"). If the
Executive transfers residence and/or employment to another country reflected in
an Addendum at the time of transfer, the special terms and conditions for such
country will apply to the Executive to the extent the Company determines, in its
sole discretion, that the application of such special terms and conditions is
necessary or advisable in order to comply with local Laws or to facilitate the
operation and administration





--------------------------------------------------------------------------------





of the PRSU and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Executive's
transfer). In all circumstances, any applicable Addendum shall constitute part
of this Agreement.
5.04    Controlling Language. The Executive acknowledges and agrees that it is
the Executive's express intent that this Agreement, the Plan, the Unfair
Competition Agreement and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the PRSU be drawn up in English.
If the Executive has received this Agreement, the Plan, the Unfair Competition
Agreement or any other documents related to the PRSU translated into a language
other than English and the meaning of any translated version is different than
the English version, the English version will control.
ARTICLE VI
Miscellaneous
6.01 Restriction on Transferability. Except to the extent expressly provided in
the Plan or this Agreement, the PRSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated at any time other than by will or by the laws
of descent and distribution. Any attempt to do so contrary to the provisions
hereof shall be null and void.
6.02 Rights as Shareholder. The Executive shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares issuable upon
the vesting of PRSUs until the date of issuance of such Shares. Upon settlement
of the PRSU, the Executive will obtain, with respect to the Shares received in
such settlement, full voting and other rights as a shareholder of the Company.
6.03 Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Executive, the Company, and all other Persons. No member of the Committee shall
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.
6.04 No Employment Rights. This Agreement and the Executive's participation in
the Plan are not and shall not be interpreted to: (i) form an employment
contract or relationship with the Company, the Employer or any of their
respective Subsidiaries; (ii) confer upon the Executive any right to continue in
the employ of the Company, the Employer or any of their respective Subsidiaries;
or (iii) interfere with the ability of the Company, the Employer or any of their
respective Subsidiaries to terminate the Executive's employment at any time.
6.05    Nature of Grant. In accepting the grant hereunder, the Executive
acknowledges and agrees that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time; (ii) the Executive has read
the Plan and any PRSUs granted under it shall be subject to all of the terms and
conditions of the Plan, including but not limited to the power of the Committee
to interpret and determine the terms and provisions of the Plan and this
Agreement and to make all determinations necessary or advisable for the
administration of the Plan, all of which interpretations and determinations
shall be final and binding; (iii) the PRSU does not create any contractual or
other right to receive future grants of PRSUs, benefits in lieu of PRSUs, or any
other Plan benefits in the future; (iv) nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company or the Employer and the Executive; (v) any grant under the Plan,
including any grant of PRSUs, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long service option, pension, or





--------------------------------------------------------------------------------





retirement benefits or similar payments; (vi) the Executive is voluntarily
participating in the Plan; (vii) the future value of the Shares underlying the
PRSU granted hereunder is unknown and cannot be predicted with certainty; and
(viii) neither the Company, the Employer nor any of their respective
Subsidiaries shall be liable for any change in value of the PRSU, the amount
realized upon settlement of the PRSU or the amount realized upon a subsequent
sale of any Shares acquired upon settlement of the PRSU, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.
Without limiting the generality of the foregoing, the Committee shall have the
discretion to adjust the terms and conditions of any award of PRSUs to correct
for any windfalls or shortfalls in such PRSU which, in the Committee's
determination, arise from factors beyond the Executive's control; provided,
however, that the Committee's authority with respect to any PRSU to a "covered
employee," as defined in Section 162(m)(3) of the Code, shall be limited to
decreasing, and not increasing, such PRSU.
6.06 Compliance with Law. The Company shall not be required to issue or deliver
any Shares pursuant to this Agreement pending compliance with all applicable
Laws (including any registration requirements or tax withholding requirements)
and compliance with the Laws and practices of any stock exchange or quotation
system upon which the Shares are listed or quoted. If the Executive resides or
is employed outside of the United States, the Executive agrees, as a condition
of the grant of the PRSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the PRSUs)
if required by and in accordance with local Laws in the Executive’s country of
residence (and country of employment, if different). In addition, the Executive
also agrees to take any and all actions, and consent to any and all actions
taken by the Company, its Subsidiaries and the Employer, as may be required to
allow the Company, its Subsidiaries and the Employer to comply with local Laws
in the Executive’s country of residence (and country of employment, if
different). Finally, the Executive agrees to take any and all actions as may be
required to comply with the Executive’s personal legal and tax obligations under
local Laws in the Executive’s country of residence (and country of employment,
if different).
6.07 Amendment. This Agreement may be amended by a writing which specifically
states that it is amending this Agreement executed by (i) the Company and the
Executive, (ii) the Company (at the discretion of the Committee), so long as a
copy of such amendment is delivered to the Executive, and provided that no such
amendment having a material adverse affect on the rights of the Executive
hereunder may be made without the Executive's written consent or (iii) the
Company (at the discretion of the Committee) in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable Laws or any future Laws or judicial decisions.
6.08 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to the Executive shall be addressed to the Executive at
the address listed in the Employer's records or to the Executive's electronic
investment account held at the Stock Plan Administrator. By a notice given
pursuant to this Section 6.08, either party may designate a different address
for notices. Any notice shall have been deemed given when actually delivered.
6.09 Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any provision of this Agreement
(or part of such provision) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision (or part of such provision) to the fullest extent possible while
remaining lawful and valid.





--------------------------------------------------------------------------------





6.10 Construction. The PRSUs are being issued pursuant to Article 9 (Performance
Shares/Performance Units) of the Plan. PRSUs are subject to the terms of the
Plan. The Executive acknowledges receipt of the Plan booklet which contains the
entire Plan, and the Executive represents and warrants that the Executive has
read the Plan. Additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect. The
words "including," "includes," or "include" are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
"without limitation" or "but not limited to" are used in each instance.
6.11 Waiver of Right to Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE PRSUs, THE PLAN OR THIS AGREEMENT.
6.12 Waiver; No Third Party Beneficiaries. A waiver by the Company of a breach
of any provision of this Agreement by the Executive shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Executive. This Agreement shall not be construed to
create any third party beneficiary rights.
6.13 Data Privacy. The Company is located at 100 Grainger Parkway, Lake Forest,
Illinois 60045, United States of America, and grants PRSUs under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company's grant of the PRSUs under the Plan and its ongoing
administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices. In
accepting the grant of the PRSU, the Executive expressly and explicitly consents
to the personal data activities as described herein.
i.Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Executive,
specifically, the Executive’s name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PRSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Executive’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan. The Company's legal basis for the collection, processing and
use of the Executive's Data is the Executive's consent. The Executive's Data
also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for such disclosure of the Executive's Data is
to comply with applicable laws, rules and regulations.
ii.Stock Plan Administration Service Providers. The Company and the Employer
transfer the Executive's Data to the Stock Plan Administrator based in the
United States of America, which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different Stock Plan Administrator and share the Executive's Data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Executive to receive and trade Shares acquired under the
Plan. The Executive will be asked to agree to separate terms and data processing
practices with the Stock Plan Administrator, which is a condition of the
Executive's ability to participate in the Plan.
iii.International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States of America. The Executive should note that the
Executive's country of residence may have enacted data privacy laws that are
different from the United States of America. The Company's legal basis for the
transfer of the Executive's Data to the United States of America is the
Executive consent.
iv.Voluntariness and Consequences of Consent, Denial or Withdrawal. The
Executive's





--------------------------------------------------------------------------------





participation in the Plan and the Executive's grant of consent hereunder is
purely voluntary. The Executive may deny or withdraw his or her consent at any
time. If the Executive does not consent, or if the Executive later withdraws his
or her consent, the Executive may be unable to participate in the Plan. This
would not affect the Executive's existing employment or salary; instead, the
Executive merely may forfeit the opportunities associated with participation in
the Plan.
v.Data Retention. The Executive understands that the Executive's Data will be
held only as long as is necessary to implement, administer and manage the
Executive's PRSU and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems.
vi.Data Subject Rights. The Executive understands that the Executive may have
the right under applicable law to (i) access or copy the Executive's Data that
the Company possesses, (ii) rectify incorrect Data concerning the Executive,
(iii) delete the Executive's Data, (iv) restrict processing of the Executive's
Data, (vi) lodge complaints with the competent supervisory authorities in the
Executive’s country of residence. To receive clarification regarding these
rights or to exercise these rights, the Executive understands that the Executive
can contact his or her local human resources representative.
6.14    Private Placement. The grant of the PRSUs is not intended to be a public
offering of securities in the Executive's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local Laws).
6.15    No Advice Regarding Grant. The Company and the Employer are not
providing any tax, legal or financial advice, nor is the Company or the Employer
making any recommendations regarding the PRSU, the Executive's participation in
the Plan or the Executive's acquisition or sale of the underlying Shares. The
Executive is hereby advised to consult with the Executive's own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan or the Agreement.    
6.16     Securities Law Restrictions. The Executive acknowledges that, depending
on the Executive's country of residence (and country of employment, if
different) or where the Company Shares are listed, the Executive shall be
subject to insider trading restrictions and/or market abuse Laws, which may
affect the Executive's ability to acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., PRSUs) or rights linked to the value of Shares during
such times as the Executive is considered to have "inside information" regarding
the Company or its business (as defined by the local Laws in the Executive's
country of residence and/or employment). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Executive
placed before the Executive possessed inside information. Furthermore, the
Executive could be prohibited from (i) disclosing the inside information to any
third party (other than on a "need to know" basis) and (ii) "tipping" third
parties (including other employees of the Company and its Subsidiaries) or
causing them otherwise to buy or sell securities. Any restrictions under these
Laws are separate from and in addition to any restrictions that may be imposed
under any applicable Company insider trading or other policy. The Executive
solely is responsible for ensuring compliance with any applicable restrictions
and should consult with his or her personal legal advisor on this matter.
6.17    EU Age Discrimination Rules. If the Executive is a local national of and
employed in the United Kingdom or a country that is a member of the European
Union, the grant of the PRSUs and the terms and conditions governing the PRSUs
are intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the "Age
Discrimination Rules"). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local Laws.





--------------------------------------------------------------------------------





6.18    Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the PRSUs granted to the Executive under the Plan by
electronic means. The Executive hereby expressly consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.
6.19    Governing Law; Jurisdiction. This Agreement shall be exclusively
governed by, and construed in accordance with, the Laws of the State of Illinois
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Illinois or of any other jurisdiction) that
would cause the application of the laws of a jurisdiction other than the State
of Illinois. All disputes and controversies arising between the parties are to
be submitted for determination exclusively to the federal or state courts of the
State of Illinois and by accepting the grant of PRSUs, the Executive expressly
consents to the jurisdiction of such courts. Notwithstanding the foregoing, the
Company may at its option seek interim and permanent injunctive relief before
any competent court, tribunal or judicial forum, which in the absence of the
foregoing provision, would have jurisdiction to grant the relief sought.
6.20    Entire Agreement. The Plan, this Agreement (including any applicable
addendum) and the Unfair Competition Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede, in their
entirety, all prior undertakings and agreements of the Company and the Executive
with respect to the subject matter hereof.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive acknowledges and agrees that by
clicking on the box next to this Agreement in the section "Read and Acknowledge
PRSU Documents" on the screen titled "PRSU Acceptance, " the Executive expressly
agrees to be bound by the terms and conditions of the PRSU, including
Executive's electronic signature constituting the sole and exclusive means of
executing this Agreement.
 
W.W. GRAINGER, INC.
 
 
 
By:
 
Name: DG Macpherson
 
Title: Chairman & Chief Executive Officer
 
 
 
By:
 
Executive signature
 
 
 
Date: April 1, 2019










